DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati et al. (US 20108/0324842 A1, hereinafter Gulati).

 	Regarding claim 1, Gulati discloses a  method for wireless communication at a first device, comprising:  transmitting, over a communication link between the first device and a second device, a scheduling request (¶[0007]-¶[0014]), relay UE receives scheduling request from remote UE, ¶[0066], ¶[0103]-¶[0105])); receiving, over the communication link and based at least in part on transmitting the scheduling request, an indication of one or more shared channel resources  configured by a base station for a transmission by the first device (¶[0007]-¶[0014]); and  transmitting, over the communication link, the transmission over at least a portion  of the one or more shared channel resources (¶[0007]-¶[0014]). 

Claim Rejections - 35 U SC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati in view of Nokia et al. (3GPP Draft R1-1708564 May 2017, hereinafter Nokia) .
 	Regarding claim 4, Nokia discloses all subject matter of the claimed invention with the exception of a  method for wireless communication at a first device, comprising: receiving, over a first communication link between the first device and a second device, a scheduling request; transmitting, over the first communication link and based at least in part on receiving the scheduling request, an indication of one or more shared channel resources  configured by a base station for a transmission by the second device; receiving, over the first communication link, the transmission over at least a  portion of the one or more shared channel resources; and transmitting, over a second communication link between the first device and  the base station, an indication that the transmission was successfully received and decoded by the first device. Nokia discloses a  method for wireless communication at a first device, comprising: receiving, over a first communication link between the first device and a second device, a scheduling request; transmitting, over the first communication link and based at least in part on receiving the scheduling request, an indication of one or more shared channel resources  configured by a base station for a transmission by the second device (figure 2); receiving, over the first communication link, the transmission over at least a  portion of the one or more shared channel resources; and transmitting, over a second communication link between the first device and  the base station, an indication that the transmission was successfully received and decoded by the first device (figure 2,step 6) . Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the transmission as disclosed by Nokia along with the system of  Gulati. The transmission may implemented through software to provide communication in the network (figure 2). 
Regarding claim 17,  Gulati discloses all subject matter of the claimed invention with the exception of  wherein the one or more feedback channel resources is associated with a first prohibit timer and a first maximum transmission counter,  and the one or more additional feedback channel resources is associated with a second  prohibit timer and a second maximum transmission counter. Nokia discloses wherein the one or more feedback channel resources is associated with a first prohibit timer and a first maximum transmission counter,  and the one or more additional feedback channel resources is associated with a second  prohibit timer and a second maximum transmission counter (figure 2).  Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the transmission as disclosed by Nokia along with the system of  Gulati. The transmission may implemented through software to provide communication in the network (figure 2). 


Allowable Subject Matter
Claims 2-3 and 5-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the novelty indication on the search report (see search report pages 2-3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Novak et al. (US 2014/0241262 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463